DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12, 14, 15, 17, 18, 20 and 21 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 15, 17, 18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-12, 14, 15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the clear protective coat comprising polyester-acrylates and/or urethane acrylates. However, the original disclosure fails to support this new limitation. The original disclosure only recites that the UV curable, clear coat is based on polyurethane or polyester chemistries (0046). The original disclosure never recites that the protective coat comprises polyester-acrylate and/or urethane-acrylates and there is nothing to suggest that “polyurethane or polyester chemistries” necessarily implies “polyester-acrylate and/or urethane-acrylates”. Therefore, claim 1 fails to comply with the written description requirement. Claims 2-12, 14, 15, 17, 18, 20 and 21 depend from claim 1 and fail to comply with the written description requirement for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record (MO2012A000118, reference is made to the previously provided English machine translation) in view of Colton et al. (U.S. Pat. No. 6423381).

	Regarding claims 1-12, 14, 15, 17 and 18, Record teaches a method of manufacturing a tile comprising: providing a fired ceramic tile comprising an undecorated base and decoration (claim 1); cutting the tile to form a bullnose edge which reveals the undecorated base (Figures 1-3); transporting the tile to a first printing station with an inkjet printer (claim 2, which can be considered a sprayer or dispenser) comprising print heads disposed at angles to a top surface of the tile (claim 2 and page 8); printing at least one print layer of UV curable print media on the bullnose edge (Figure 4); and transporting the tile (page 8) to a curing station comprising UV lamps for curing the print media (Figure 5 and page 8).  Record teaches that the print media may comprise multiple colors as claimed (claim 3), matching a design on the top surface of the tile (page 7), and passing the tile through multiple print stations and curing stations (page 8) where the first print media is a solid colored base coat/decorative coat (page 8) and the second print media is a decorative coat printed on top of the base coat (page 8).  Record further teaches curing the coatings between each coating application (page 8). Record fails to teach applying a radiation curable clear protective coat comprising polyester-acrylate or urethane-acrylate by rollers over the cured media and curing the protective coat with UV radiation.
	However, Colton teaches applying, by spraying or rollers (column 9, lines 26-35), a clear protective coating (column 10, lines 30-42) comprising a UV-curable urethane acrylate (claim 1) over a decorative layer on a ceramic tile (claim 7) followed by UV curing (column 4, lines 60-64) to form a protective layer over the tile (abstract and claim 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Record’s process by additionally applying a clear protective coating over the cured decorative coating on Record’s bullnose tile as disclosed by Colton. One would have been .

3.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record in view of Colton as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art.

	Regarding claim 20, Record in view of Colton teach all the limitations of claim 1, but fail to explicitly teach the tile being transported on an in-line conveyor system during cutting, printing, and curing the print media. However, Applicant’s Admitted Prior Art teaches conveying the tile on an in-line conveyor during some processing steps (applicant’s Figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Record in view of Colton’s process by conducting all of the process steps while transporting the tile on an in-line conveyor as disclosed in Applicant’s Admitted Prior Art.  One would have been motivated to make this modification to increase the efficiency of the process.

4.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Record in view of Colton as applied to claim 1 above, and further in view of TileMasterGa (“How to Make Bullnose ( with my comments)-Round Edge Blade Stone Marble tile installation atlanta”, of which a transcript of the video was previously provided).

	Regarding claim 21, Record in view of Colton teach all the limitations of claim 1, but fail to teach wet cutting and then drying after the wet cutting. However, TileMasterGa teaches that it 

Conclusion
	Claims 1-12, 14, 15, 17, 18, 20 and 21 are pending.
	Claims 1-12, 14, 15, 17, 18, 20 and 21 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S WALTERS JR/
April 11, 2021Primary Examiner, Art Unit 1796